This is an application for a writ of habeas corpus by one Alva Udell, who is now in the custody of the sheriff of the city and county of San Francisco under a judgment of the superior court thereof adjudging him guilty of contempt of court. The application is addressed to the chief justice and not to the court. The petition is defective in that it does not state whether any prior application has been made to any court for a writ in regard to the same detention or restraint, and if there was any such application, does not show the proceedings therein. (Pen. Code, sec. 1475.) As a matter of fact, a prior application in regard *Page 600 
to the same detention or restraint was made by petitioner to this court, as our records show, on December 1, 1915, and such application was denied by the court on December 2, 1915. Not only was such application in regard to the same detention or restraint, but the grounds of the former application were the same as those now urged, with a greater degree of elaboration. While it may be that under certain circumstances the court itself might feel warranted in entertaining a second application from a party regarding the same detention or restraint, it is manifest that no single member of the court, be he chief justice or associate justice, is warranted in granting a writ where the same has been denied as to the same detention or restraint by the whole court in Bank.
The application to me for a writ of habeas corpus is denied.